The evidence has been re-examined. We are of opinion that there was reversible error as to the refusal of affirmative instructions requested by defendant as to the wanton count. To warrant submission thereof to the jury required an inference upon an inference that the signal was given by the conductor to start the car while passengers were disembarking. This cannot be done. It results that the rehearing is granted for refusal of the affirmative charge as to count A.
Rehearing granted; judgment of affirmance set aside, reversed, and remanded.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur. *Page 285